Citation Nr: 1633415	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-08 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 11, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to June 1992 and from October 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal was subsequently transferred to the RO in Oakland, California.

This matter was previously before the Board in November 2015.  At that time, the Board denied entitlement to service connection for migraines, but remanded the issue of entitlement to TDIU prior to August 11, 2011 to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case.

The Veteran appealed the denial of service connection for migraines, in addition to several other issues, to the Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a joint motion for partial remand (JMPR) submitted by the Veteran and the Secretary of Veterans Affairs.  In the JMPR, the parties agreed the Board provided an inadequate statement of reasons and bases for its denial of service connection for migraines because the Board failed to consider the presumptive provisions of 38 C.F.R. § 3.303(b) with respect to migraines.  The parties stipulated that migraines constitutes an organic disease of the neurological system under 38 C.F.R. § 3.309(a), entitling the Veteran to consideration under 38 C.F.R. § 3.303(b).

The AOJ issued a statement of the case regarding an earlier effective date for TDIU in December 2015 and certified the issue back to the Board in February 2016.

The issue of entitlement to TDIU prior to August 11, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's migraines manifest within one year of his separation from active service in June 2003.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If certain chronic diseases enumerated in 38 C.F.R. § 3.309(a) are diagnosed during a period of active service (or shown to a compensable degree within the presumptive period under 38 C.F.R. § 3.307), all subsequent manifestations of the same disease are presumed to be service connected, however remote, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the introduction, the Secretary of Veterans Affairs has conceded in this case that migraines constitutes an organic disease of the neurological system under 38 C.F.R. § 3.309(a).  Thus, service connection for migraines is warranted on a presumptive basis under 38 C.F.R. § 3.303(b) if the evidence establishes that migraines manifest within one year of the Veteran's separation from service, and that the current manifestations are not clearly attributable to intercurrent causes.

The Veteran separated from active service in June 2003.  An August 2004 VA treatment note indicates the Veteran "need[ed] migraine medicine."  The treatment note concludes the medication was "ordered as per medication profile."  A July 2004 VA treatment note indicates the Veteran was prescribed Vioxx, which was approved to treatment migraines at that time.  See U.S. Food and Drug Administration, Drugs, Efficacy Supplement Approvals in 2004, http://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedandapproved/drugandbiologicapprovalreports/ucm081887.htm (indicating the FDA approved Vioxx "for the acute treatment of migraine in adults" on March 26, 2004).

The Board finds this evidence establishes that it is at least as likely as not that migraines manifest within one year of the Veteran's separation from service in June 2003 because the July 2004 VA treatment note was a review of medications that had been previously prescribed to the Veteran.  It appears some VA treatment records prior to the July 2004 medication review are unavailable, as the Veteran has reported he began receiving migraine medication from VA at some point in 2003.  The Veteran's reports are supported by the retrospective references to migraine medication in the available treatment records.  There is no evidence that indicates the current migraines reported by the Veteran are clearly attributable to intercurrent causes.  Giving the benefit of the doubt to the Veteran, the Board finds entitlement to service connection for migraines is warranted.


ORDER

Entitlement to service connection for migraines is granted.

REMAND

This decision grants service connection for migraines.  The AOJ must assign an initial rating and effective date for migraines in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003).  The issue of entitlement to TDIU prior to August 11, 2011 is inextricably intertwined the initial rating and effective date assigned for the migraines.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  After assigning an initial rating and effective date of service connection for migraines, readjudicate the issue of entitlement to TDIU prior to August 11, 2011.  It should be noted the effective date of TDIU is on appeal as a result of an appeal of initial ratings assigned for service-connected disabilities by a November 2010 rating decision per Rice v. Shinseki, 22 Vet. App. 447 (2009) and not as a result of the subsequent TDIU claim in August 2011.

If it is determined that the Veteran does not meet the schedular requirements for TDIU prior to August 11, 2011 after the assignment of an initial rating and effective date of service connection for migraines, consideration must be given to whether TDIU is warranted on an extra-schedular basis prior to August 11, 2011 under the provisions of 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


